Filed 10/29/14 P. v. Liggins CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B255561

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA061441)
         v.

JAMES LIGGINS,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County. Daviann L.
Mitchell, Judge. Affirmed.
         Lenore De Vita, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                               ____________________________________
       This is an appeal from an order terminating Liggins’s probation and imposing the
previously suspended sentence.
       We appointed counsel to represent appellant in this matter. After examining the
record, counsel filed a “Wende” brief raising no issues on appeal and requesting that we
independently review the record. (People v. Wende (1979) 25 Cal.3d 436.) We directed
appointed counsel to immediately send the record on this appeal and a copy of the opening
brief to appellant and notified appellant that within 30 days from the date of the notice he
could submit by brief or letter any grounds of appeal, contentions or argument he wished us
to consider. We received no response from appellant.
       We have examined the entire record and are satisfied that appellant’s attorney has
fully complied with her responsibilities and that no arguable issue exists. (People v. Wende,
supra, 25 Cal.3d at p. 441.) We set out below a brief description of the facts and procedural
history of the case, the crimes of which the appellant was convicted, and the punishment
imposed. (People v. Kelly (2006) 40 Cal.4th 106, 110.)
       In December 2013, Liggins pleaded no contest to one count of receiving stolen
property. The court sentenced him to an aggregate term of five years, suspended the
sentence and placed Liggins on three years formal probation. The following month sheriff’s
deputies detained Liggins and conducted a probation compliance search of his person and his
backpack. The search produced two blank checks and a transit system debit card—none of
these items bore Liggins’s name. Liggins told the deputies the checks were stolen by another
person who gave them to him. The deputies arrested Liggins.
       At his probation revocation hearing Liggins testified that a friend had given him the
transit card and he found the checks in a garbage can when he was scavenging. The court
did not credit Liggins’s explanation. It found him in violation of the probation condition that
he obey all laws, revoked his probation and imposed the five-year sentence. We find no
ground for reversing that ruling.




                                               2
                                      DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                                       ROTHSCHILD, P. J.
      We concur:



                    JOHNSON, J.



                                  
                    MILLER, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            3